70 N.Y.2d 969 (1988)
The People of the State of New York, Respondent,
v.
Michael Tuohy Murphy, Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1988.
Decided February 4, 1988.
J. Byron O'Connell for appellant.
Andrew Ryan, Jr., District Attorney (Valerie Friedlander of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, HANCOCK, JR., and BELLACOSA. Taking no part: Judge TITONE.
Order affirmed for reasons stated in the opinion by Justice John T. Casey at the Appellate Division (128 AD2d 177).